CAMPBELL, Judge,
concurring.
While I find that the majority reaches the correct result in this case, it does so on the weakest premise presented in applicant’s writ. I would grant relief in this case under Section IV.A. of applicant’s writ.
*101Under Section IV.A., applicant contends that Respondent fatally and inconsistently ordered him to do two things: (1) Respondent ordered applicant to confine his cross-examination to the showing of an agreement between the police and their informant; (2) later, Respondent told applicant that he could inquire as to whether, as part of an agreement, the police and/or the prosecution agreed to dispose of felonies or misdemeanors pending against the informant, and in connection therewith, could cross-examine the police witness about the “degree” of crimes that were the subject of the agreement.
These instructions are hopelessly confusing on the face of this record. It is well settled that to sentence one to confinement for contempt of a prior court order that the order must be unequivocal (my emphasis). Ex parte Pardon, 565 S.W.2d 921 (Tex.1978). See also Ex parte Gray, 649 S.W.2d 640 (Tex.Cr.App.1983).
It scarcely matters whether the answer of the witness was responsive to applicant’s question, since prior to the asking of the question, Respondent had not issued a clear, unequivocal order the breach of which was actionable in a contempt proceeding.
With these comments, I join only in the judgment of the Court.